        Case 1:21-cv-02746-SDG Document 1 Filed 07/08/21 Page 1 of 24




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

Shana Robertson, on behalf of the
Isagenix Worldwide, Inc. Employee
Stock Ownership Plan and on behalf of
a class of all others similarly situated,
                                                  Case No. ________________
       Plaintiff,
                                                COMPLAINT – CLASS ACTION
v.

Argent Trust Company,

       Defendant.




      Plaintiff Shana Robertson, by her undersigned attorneys, on behalf of the

Isagenix Worldwide, Inc. Employee Stock Ownership Plan, and similarly situated

participants in the Plan and their beneficiaries, alleges upon personal knowledge,

the investigation of her counsel, and upon information and belief as to all other

matters, as to which allegations she believes substantial evidentiary support will

exist after a reasonable opportunity for further investigation and discovery, as

follows:

                                 BACKGROUND

      1.     This action is brought against Argent Trust Company (“Argent”), the

trustee for the Isagenix Worldwide, Inc. Employee Stock Ownership Plan (“the


                                            1
        Case 1:21-cv-02746-SDG Document 1 Filed 07/08/21 Page 2 of 24




ESOP” or “the Plan”), pursuant to the Employee Retirement Income Security Act

of 1974, as amended (“ERISA”), 29 U.S.C. § 1001 et seq., by Plaintiff on behalf of

a class of participants in and beneficiaries of the ESOP to restore losses to the Plan,

obtain other equitable and remedial relief on behalf of the Plan, and to remedy

violations of ERISA arising out of a June 14, 2018 transaction whereby the Plan

acquired shares of Isagenix Worldwide, Inc. (“Isagenix”).

      2.     Plaintiff is a former employee of Isagenix and current participant in

the ESOP, as defined by ERISA § 3(7), 29 U.S.C. § 1002(7), who was vested in

shares of Isagenix allocated to her account in the Plan.

      3.     Argent represented the Plan and its participants as Trustee in the

ESOP Transaction. It had sole and exclusive authority to negotiate the terms of the

ESOP Transaction on the Plan’s behalf.

      4.     Argent is a for profit corporation organized under Tennessee law and

authorized to transact business in this state. Argent transacts business in this state,

district, and division. Argent’s registered agent for service of process in this state

is LegalInc Corporate Services, Inc. at Argent’s registered office in this state, 1870

The Exchange, Suite 100 #44, Atlanta, Cobb County, Georgia 30339.

      5.     At all relevant times, Isagenix was a privately held company and a

party in interest to the Plan. Isagenix adopted the Plan effective January 1, 2018.

On June 14, 2018, Argent, in its capacity as Trustee of the Plan, purchased 30,000


                                           2
        Case 1:21-cv-02746-SDG Document 1 Filed 07/08/21 Page 3 of 24




shares of Isagenix’s preferred stock for $382,500,000, representing a 30%

ownership interest in Isagenix.

      6.     The ESOP Transaction allowed the selling shareholders, Jim and

Kathy Coover and Jim and Tammy Pierce (“Selling Shareholders”), to cash out a

portion of their Isagenix stock at a high price at a time when Isagenix’s business

was deteriorating and also placed excessive debt on the company. Argent failed to

fulfill its ERISA duties, as Trustee and fiduciary, to the Plan and its participants,

including Plaintiff.

      7.     As alleged below, the Plan has been injured and its participants have

been deprived of hard-earned retirement benefits resulting from Defendant’s

violations of ERISA.

      8.     Through this action, Plaintiff seeks to enforce her rights under ERISA

and the Plan, to recover the losses incurred by the Plan and/or the improper profits

realized by Defendant resulting from its breaches of fiduciary duty and prohibited

transactions. Plaintiff requests that these prohibited transactions be declared void,

Defendant be required to restore any losses to the Plan arising from its ERISA

violations, Defendant be ordered to disgorge any profits, and any monies recovered

for the Plan be allocated to the accounts of the Class members. As alleged below,

the Plan has been injured and its participants have been deprived of hard-earned

retirement benefits resulting from Defendant’s violations of ERISA.


                                           3
        Case 1:21-cv-02746-SDG Document 1 Filed 07/08/21 Page 4 of 24




                            JURISDICTION & VENUE

      9.     This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1331 because this action arises under the laws of the United States and

pursuant to 29 U.S.C. § 1132(e)(1), which provides for federal jurisdiction of

actions brought under Title I of ERISA.

      10.    This Court has personal jurisdiction over Defendant because

Defendant resides or may be found in this District, breaches took place in this

District, a substantial part of the events or omissions giving rise to Plaintiff’s

claims occurred within this District, Defendant transacts business in and has

significant contacts with this District, and because ERISA provides for nationwide

service of process pursuant to ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2).

      11.    Venue is proper in this District pursuant to ERISA § 502(e)(2), 29

U.S.C. § 1132(e)(2), because Defendant resides or may be found in this District,

and/or breaches and violations giving rise to Plaintiff’s claims took place in this

District. Venue is also proper under 28 U.S.C. § 1391(b) and (c) because a

substantial part of the events or omissions giving rise to the claims occurred in this

District, and Defendant resides in this District.

                                      PARTIES

      12.    Plaintiff Shana Robertson is and has been a Plan participant, as

defined in ERISA § 3(7), 29 U.S.C. § 1002(7), since the adoption of the Plan


                                            4
        Case 1:21-cv-02746-SDG Document 1 Filed 07/08/21 Page 5 of 24




effective on January 1, 2018, because she still has an individual account in the Plan

and because she has a colorable claim for additional benefits as a result of

Defendant’s breaches and violations. Plaintiff Robertson resides in Chandler,

Arizona. Plaintiff worked as a Customer Service Representative, Policy Advisor

and Operations Specialist over the course of her employment by Isagenix from

May 2012 until January 2021. She was partially vested by the Plan’s terms in

shares of Isagenix in her Plan account.

      13.    Defendant Argent operates as an investment management firm and

offers financial planning, trusts, and real estate management services to families

and organizations. Argent is a Tennessee corporation with its principal place of

business at 1100 Abernathy Road, 500 Northpark, Suite 550, Atlanta, Georgia

30328. Argent is a division of Argent Financial Group, an independent wealth

management firm. Argent Financial Group is headquartered at 500 E Reynolds Dr.,

Ruston, Louisiana 71270.

      14.    Argent was the Trustee of the Plan at the time of the ESOP

Transaction. Argent was a “fiduciary” under ERISA§ 3(21), 29 U.S.C. § 1002(21),

at all times that it was the Trustee because it had exclusive authority to manage and

control the assets of the Plan and had sole and exclusive discretion to authorize and

negotiate the ESOP Transaction on the Plan’s behalf. Argent was a party in interest




                                          5
        Case 1:21-cv-02746-SDG Document 1 Filed 07/08/21 Page 6 of 24




under ERISA § 3(14), 29 U.S.C. § 1002(14), at all times that it was a fiduciary of

the Plan and a provider of services to the Plan.

      15.    The Notes to Financial Statements of the Plan’s 2019 Form 5500

reports that Argent was the Plan’s custodian and holds the Plan’s assets, which

consist of preferred stock in Isagenix.

      16.    Argent’s power and authority does not include the power and

authority to interpret and construe the terms of the written Plan document.

                           FACTUAL ALLEGATIONS

      17.    Isagenix is a multi-level marketing (MLM) company that sells dietary

supplements and personal care products. The company, based in Gilbert, Arizona,

was founded in 2002 by John Anderson, Jim Coover and Kathy Coover. The

Coovers were and are the majority shareholders of Isagenix.

      18.    The Coovers bought out John Anderson in 2005. At some time prior

to the ESOP Transaction, Jim and Tammy Pierce became minority shareholders of

Isagenix. At the time of the ESOP Transaction, Jim Coover was CEO and a

Director of Isagenix, Kathy Coover was Executive Vice President and a Director of

Isagenix, and Jim Pierce was a Director of Isagenix.

      19.    Isagenix was at all times a closely held private company. Isagenix

stock is not traded on an established securities market.

      20.    Isagenix adopted the Plan effective January 1, 2018.


                                          6
        Case 1:21-cv-02746-SDG Document 1 Filed 07/08/21 Page 7 of 24




      21.    The Plan is a pension plan within the meaning of ERISA § 3(2), 29

U.S.C. § 1002(2), and is subject to ERISA pursuant to ERISA § 4(a)(1), 29 U.S.C.

§ 1003(a)(1).

      22.    The Plan is a leveraged employee stock ownership plan, or

“Leveraged ESOP.” The Plan was designed to invest primarily in the employer

securities of Isagenix.

      23.    The Plan’s principal asset was Isagenix stock at all times since the

ESOP Transaction.

      24.    The Plan is an individual account plan, or defined contribution plan,

under which a separate individual account was established for each participant.

Shares of Isagenix stock are allocated to each participant’s individual account.

      25.    Isagenix is and was from the inception of the Plan the sponsor of the

Plan within the meaning of ERISA § 3(16)(B), 29 U.S.C. § 1002(16)(B).

      26.    U.S. employees of Isagenix generally participate in the Plan.

      27.       The Plan’s Form 5500 Annual Returns identify Isagenix as a party in

interest to the Plan at the Schedule H, Line 4(i) Schedule of Assets (Held At End of

Year), and at Note 10 to the Financial Statements they identify the Plan’s

investment in Isagenix’s preferred stock and indebtedness with a subsidiary of

Isagenix as party in interest transactions.




                                              7
        Case 1:21-cv-02746-SDG Document 1 Filed 07/08/21 Page 8 of 24




      28.    Isagenix is and was at the time of the ESOP Transaction a party in

interest to the Plan under ERISA § 3(14), 29 U.S.C. § 1002(14).

      29.    Jim and Kathy Coover are and were at the time of the ESOP

Transaction each a party in interest to the Plan under ERISA § 3(14), 29 U.S.C.

§ 1002(14), as directors of Isagenix; and/or as 10 percent or more shareholders of

Isagenix, directly or indirectly; and/or as officers of Isagenix; and/or as employees

of Isagenix; and/or as relatives of a party in interest.

      30.    Jim and Tammy Pierce are and were at the time of the ESOP

Transaction each a party in interest to the Plan under ERISA § 3(14), 29 U.S.C.

§ 1002(14), as directors of Isagenix; and/or as 10 percent or more shareholders of

Isagenix, directly or indirectly; and/or as relatives of a party in interest.

      31.    Isagenix appointed Argent as Trustee of the Plan. As Trustee, Argent

had sole and exclusive authority to negotiate and approve the ESOP Transaction on

behalf of the Plan, including the price the Plan paid for Isagenix stock.

      32.    As Trustee for the Plan, it was Argent’s exclusive duty to ensure that

any transactions between the Plan and the Coovers and/or the Pierces, and between

the Plan and Isagenix, including acquisitions of Isagenix stock by the Plan and

loans to the Plan, were fair and reasonable and to ensure that the Plan paid no more

than fair market value.




                                            8
        Case 1:21-cv-02746-SDG Document 1 Filed 07/08/21 Page 9 of 24




      33.    On June 14, 2018, the Plan purchased 30,000 shares of Isagenix

preferred stock for $382,500,000 (i.e., a price of $12,750 per share).

Simultaneously, Isagenix redeemed or purchased Company stock from Jim and

Kathy Coover (or a trust or trusts associated with the Coovers) and Jim and

Tammy Pierce (or a trust or trusts associated with the Pierces) for a total of

$382,500,000 and recapitalized.

      34.    As a result of the ESOP Transaction, Isagenix became 30% employee

owned. Jim and Kathy Coover (or a trust or trusts associated with the Coovers)

remain the majority shareholders of Isagenix, and Jim and Tammy Pierce (or a

trust or trusts associated with the Pierces) remain minority shareholders of

Isagenix.

      35.    The ESOP Transaction implied a value of at least $1,275,000,000 for

100% of the equity of Isagenix.

      36.    The Plan’s purchase of the Isagenix shares was financed by a loan that

the Plan entered into with Isagenix International, LLC, a subsidiary of Isagenix, for

$382,500,000 that provides that the Plan repay the loan over 39 years in equal

annual payments at an interest rate of 3.05% (“Inside ESOP Loan”).

      37.    Plaintiff further alleges that the following factual allegations in this

paragraph will likely have evidentiary support after a reasonable opportunity for

further investigation or discovery. Isagenix and/or Isagenix International, LLC


                                           9
          Case 1:21-cv-02746-SDG Document 1 Filed 07/08/21 Page 10 of 24




entered into term loans to finance the ESOP Transaction with CION Investment

Corporation, a business development company; Crescent Capital, an investor in

alternative credit; Main Street Capital Corporation, an investment firm that

provides credit to middle market companies; and the Selling Shareholders

(“Outside ESOP Loan”).

      38.     The ESOP was announced to Isagenix employees at a special

assembly on July 17, 2018. Plaintiff had no knowledge of the ESOP or the ESOP

Transaction until the July 17, 2018 announcement.

      39.     Plaintiff was allocated shares of Isagenix stock in her individual

account in the Plan in 2018, 2019 and 2020. She was 20% vested in her Isagenix

shares.

      40.     Plaintiff further alleges that the following factual allegations in this

paragraph will likely have evidentiary support after a reasonable opportunity for

further investigation or discovery. Isagenix provided financial projections to

Argent for the valuation for the ESOP Transaction. The financial projections were

unreasonably optimistic.

      41.     Plaintiff further alleges that the following factual allegations in this

paragraph will likely have evidentiary support after a reasonable opportunity for

further investigation or discovery. The ESOP Transaction was structured as a

purchase of preferred stock rather than common stock in order to inflate the


                                           10
       Case 1:21-cv-02746-SDG Document 1 Filed 07/08/21 Page 11 of 24




purchase price paid by the ESOP. The present value of expected future preferred

dividend payments was included in the purchase price and the ESOP thereby

increased the amount borrowed under both the Inside ESOP Loan and the Outside

ESOP Loan. Using preferred stock to increase the price paid by the ESOP in the

ESOP Transaction and the ESOP’s and the Company’s debt obligations following

the ESOP Transaction was not fair to the ESOP from a financial point of view.

      42.    Plaintiff further alleges that the following factual allegations in this

paragraph will likely have evidentiary support after a reasonable opportunity for

further investigation or discovery. The last twelve months (LTM) financials for

Isagenix as of the date of the ESOP Transaction reflected a decline in revenues and

EBITDA.

      43.    Plaintiff further alleges that the following factual allegations in this

paragraph will likely have evidentiary support after a reasonable opportunity for

further investigation or discovery. Isagenix instituted a large layoff soon after the

ESOP Transaction.

      44.    Plaintiff further alleges that the following factual allegations in this

paragraph will likely have evidentiary support after a reasonable opportunity for

further investigation or discovery. The ESOP Transaction placed excessive debt on

Isagenix. By 2020, the Coovers and the Pierces were forced to inject $35 million

into Isagenix to avoid default on the Inside ESOP Loan and the Outside ESOP


                                          11
       Case 1:21-cv-02746-SDG Document 1 Filed 07/08/21 Page 12 of 24




Loan. In 2020, Isagenix used this money and other funds to retire over $60 million

of the principal amount of the Outside ESOP Loan at approximately sixty-five (65)

cents on the dollar.

      45.    The Plan paid more than fair market value for Isagenix stock due to

the flawed valuation of the company.

      46.    Argent is responsible for an annual valuation of the ESOP’s Isagenix

stock. On December 30, 2018, the Plan’s Isagenix stock was valued at $6,051.15

per share. On December 29, 2019, the Plan’s Isagenix stock was revalued at

$3,648.71 per share. The December 29, 2019 valuation represents a decline of over

70% from the purchase price paid by the ESOP.

      47.    Plaintiff further alleges that the following factual allegations in this

paragraph will likely have evidentiary support after a reasonable opportunity for

further investigation or discovery. Argent did not perform due diligence in the

course of the ESOP Transaction similar to the due diligence that is performed by

third-party buyers in large corporate transactions. Argent’s due diligence in the

ESOP Transaction was less extensive and thorough than the due diligence

performed by third-party buyers in corporate transactions of similar size and

complexity. The Plan overpaid for Isagenix stock in the ESOP Transaction due to

Argent’s reliance on unrealistic growth projections, unreliable or out-of-date

financials, improper discount rates, inappropriate guideline public companies for


                                          12
          Case 1:21-cv-02746-SDG Document 1 Filed 07/08/21 Page 13 of 24




50omparison, and/or its failure to test assumptions, failure to question or challenge

underlying assumptions, failure to apply a discount for lack of control, and/or other

factors that rendered the valuation of Isagenix stock in the ESOP Transaction

faulty.

      48.      Incentives to Argent to act in favor of the Selling Shareholders in the

ESOP Transaction included the possibility of business from sellers of companies

who understood that Argent applied a lesser degree of due diligence in ESOP

purchases of businesses than is typical for non-ESOP-buyers’ purchases of

businesses, engagement as the Plan’s ongoing trustee after the ESOP Transaction

and the fees paid for that engagement.

      49.      Argent is liable to the Plan for the difference between the price paid

by the Plan and the actual value of Isagenix shares at the time of the ESOP

Transaction.

      50.      Argent has received consideration for its own personal account from

Isagenix for its services in the ESOP Transaction in the form of fees.

                               CLAIMS FOR RELIEF

                                       COUNT I

          Causing and Engaging in Prohibited Transactions Forbidden by
            ERISA § 406(a)–(b), 29 U.S.C. § 1106(a)–(b), Against Argent

      51.      Plaintiff incorporates the above Paragraphs 1 – 50 inclusive as though

set forth herein.
                                           13
        Case 1:21-cv-02746-SDG Document 1 Filed 07/08/21 Page 14 of 24




      52.    ERISA § 406(a)(1)(A), 29 U.S.C. § 1106(a)(1)(A), prohibits a plan

fiduciary, here Argent, from causing a plan, here the Plan, to engage in a sale or

exchange of any property, here Isagenix stock, with a party in interest, here the

Selling Shareholders, as took place in the ESOP Transaction.

      53.    ERISA § 406(a)(1)(B), 29 U.S.C. § 1106(a)(1)(B), prohibits Argent

from causing the Plan to borrow money from a party in interest, here Isagenix and

the Selling Shareholders, as took place in the ESOP Transaction.

      54.    ERISA § 406(a)(1)(D), 29 U.S.C. § 1106(a)(1)(D), prohibits Argent

from causing the Plan to engage in a transaction that constitutes a direct or indirect

transfer to, or use by or for the benefit of, a party in interest, here the Selling

Shareholders, of any assets of the Plan, as took place in and after the ESOP

Transaction with the transfer of Plan assets as payment for Isagenix stock and in

continuing payments on the loan.

      55.    The stock and loan transactions between the Plan and the parties in

interest were authorized by Argent in its capacity as Trustee for the Plan.

      56.    Argent caused the Plan to engage in prohibited transactions in

violation of ERISA § 406(a), 29 U.S.C. § 1106(a), in the ESOP Transaction.

      57.    ERISA § 406(b), 29 U.S.C. § 1106(b), inter alia, mandates that a plan

fiduciary shall not “act in any transaction involving the plan on behalf of a party

(or represent a party) whose interests are adverse to the interests of the plan or the


                                            14
       Case 1:21-cv-02746-SDG Document 1 Filed 07/08/21 Page 15 of 24




interests of its participants,” or “receive any consideration for his own personal

account from any party dealing with such plan in connection with a transaction

involving the assets of the plan.”

      58.    Argent caused the Plan to acquire Isagenix stock from the Selling

Shareholders above fair market value and with the proceeds of loans that were used

to pay the Selling Shareholders. This primarily benefited the Selling Shareholders

to the substantial detriment of the Plan and its participants and beneficiaries, even

though Argent was required to act solely in the interests of the Plan’s participants

and beneficiaries in connection with any such transaction.

      59.    Argent received consideration for its own personal account from

Isagenix—fees—as Trustee for the Plan in the ESOP Transaction, in violation of

ERISA § 406(b)(3).

      60.    Argent caused and engaged in prohibited transactions in violation of

ERISA § 406(b) in the ESOP Transaction.

      61.    ERISA § 409, 29 U.S.C. § 1109, provides, inter alia, that any person

who is a fiduciary with respect to a plan and who breaches any of the

responsibilities, obligations, or duties imposed on fiduciaries by Title I of ERISA

shall be personally liable to make good to the plan any losses to the plan resulting

from each such breach, and additionally is subject to such other equitable or

remedial relief as the court may deem appropriate.


                                          15
        Case 1:21-cv-02746-SDG Document 1 Filed 07/08/21 Page 16 of 24




      62.     ERISA § 502(a), 29 U.S.C. § 1132(a), permits a plan participant to

bring a suit for relief under ERISA § 409 and to obtain appropriate equitable relief

to enforce the provisions of Title I of ERISA or to enforce the terms of a plan.

      63.    Argent has caused losses to the Plan by the prohibited transactions in

an amount to be proved specifically at trial.

                                     COUNT II

   Breaches of Fiduciary Duty Under ERISA § 404(a), 29 U.S.C. § 1104(a),
                              Against Argent

      64.    Plaintiff incorporates the above Paragraphs 1 - 50 inclusive as though

set forth herein.

      65.    ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1), requires, inter alia, that a

plan fiduciary discharge his or her duties with respect to a plan solely in the

interest of the participants and beneficiaries, (A) for the exclusive purpose of

providing benefits to participants and the beneficiaries of the plan, (B) with the

care, skill, prudence, and diligence under the circumstances then prevailing that a

prudent person acting in a like capacity and familiar with such matters would use

in the conduct of an enterprise of a like character and with like aims, and (D) in

accordance with the documents and instruments governing the plan insofar as such

documents and instruments are consistent with ERISA.

      66.    The fiduciary duty of loyalty entails a duty to avoid conflicts of

interest and to resolve them promptly when they occur. A fiduciary must always
                                          16
       Case 1:21-cv-02746-SDG Document 1 Filed 07/08/21 Page 17 of 24




administer a plan with an “eye single” to the interests of the participants and

beneficiaries, regardless of the interests of the fiduciaries themselves or the plan

sponsor.

      67.    ERISA § 409, 29 U.S.C. § 1109, provides, inter alia, that any person

who is a fiduciary with respect to a plan and who breaches any of the

responsibilities, obligations, or duties imposed on fiduciaries by Title I of ERISA

shall be personally liable to make good to the plan any losses to the plan resulting

from each such breach, and additionally is subject to such other equitable or

remedial relief as the court may deem appropriate.

      68.    ERISA § 502(a), 29 U.S.C. § 1132(a), permits a plan participant to

bring a suit for relief under ERISA § 409 and to obtain appropriate equitable relief

to enforce the provisions of Title I of ERISA or to enforce the terms of a plan.

      69.    Argent was required to undertake an appropriate and independent

investigation of the fair market value of Isagenix stock in or about June 2018 in

order to fulfill its fiduciary duties, and an appropriate investigation would have

revealed that the valuation used for the ESOP Transaction did not reflect the fair

market value of the Isagenix stock purchased by the Plan.

      70.    Argent breached its duties under ERISA § 404(a), 29 U.S.C.

§ 1104(a).




                                          17
       Case 1:21-cv-02746-SDG Document 1 Filed 07/08/21 Page 18 of 24




      71.    Argent has caused losses to the Plan by its breaches of fiduciary duty

in an amount to be proved specifically at trial.

                          ENTITLEMENT TO RELIEF

      72.    By virtue of the violations set forth in the foregoing paragraphs,

Plaintiff and the Class are entitled to sue Defendant pursuant to ERISA §

502(a)(2), 29 U.S.C. § 1132(a)(2), for relief on behalf of the Plan as provided in

ERISA § 409, 29 U.S.C. § 1109, including for recovery of any losses to the Plan,

the recovery of any profits resulting from the breaches of fiduciary duty, and such

other equitable or remedial relief as the Court may deem appropriate.

      73.    By virtue of the violations set forth in the foregoing paragraphs,

Plaintiff and the Class are entitled pursuant to ERISA § 502(a)(3), 29 U.S.C. §

1132(a)(3), to sue Defendant for any appropriate equitable relief to redress the

wrongs described above.

                       CLASS ACTION ALLEGATIONS

      74.    Plaintiff brings this action as a class action pursuant to Fed. R. Civ. P.

23(a) and (b), on behalf of the following class:

      All participants in the Isagenix Worldwide, Inc. Employee Stock Ownership
      Plan (the “Plan”) who vested under the terms of the Plan (or ERISA) and the
      beneficiaries of such participants. Excluded from the Class are the
      shareholders who sold the stock of Isagenix Worldwide, Inc. (“Isagenix”) to
      the Plan (directly or indirectly) on June 14, 2018 and their immediate
      families; the directors and officers of Isagenix and their immediate families;
      members of the Plan Committee and other fiduciaries of the Plan; and legal
      representatives, successors, and assigns of any such excluded persons.
                                          18
           Case 1:21-cv-02746-SDG Document 1 Filed 07/08/21 Page 19 of 24




          75.      The Class is so numerous that joinder of all members is impracticable.

Although the exact number and identities of Class members are unknown to

Plaintiff at this time, the Plan’s most recent Form 5500 filing reports that as of

December 29, 2019, there were 553 participants and beneficiaries receiving or

entitled to receive future benefits under the Plan.

          76.      Questions of law and fact common to the Class as a whole include,

but are not limited to, the following:

   i.           Whether Argent served as Trustee in the Plan’s acquisition of Isagenix

                stock;

   ii.          Whether Argent was an ERISA fiduciary of the Plan;

   iii.         Whether Argent caused the Plan to engage in prohibited transactions

                under ERISA by permitting the Plan to purchase Isagenix stock and take

                loans from parties in interest;

   iv.          Whether Argent engaged in a good faith valuation of the Isagenix stock

                in connection with the ESOP Transaction;

   v.           Whether Argent caused the Plan to pay more than fair market value for

                Isagenix stock;

   vi.          Whether Argent engaged in a prohibited transaction under ERISA by

                acting on behalf of a party adverse to the Plan and its participants in the

                ESOP Transaction;


                                                  19
          Case 1:21-cv-02746-SDG Document 1 Filed 07/08/21 Page 20 of 24




   vii.        Whether Argent engaged in a prohibited transaction under ERISA by

               receiving consideration for its own account in the ESOP Transaction;

   viii. Whether Argent breached its fiduciary duty to undertake an appropriate

               and independent investigation of the fair market value of Isagenix stock

               in or about June 2018;

   ix.         The amount of losses suffered by the Plan and its participants as a result

               of Argent’s ERISA violations; and

   x.          The appropriate relief for Argent’s violations of ERISA.

         77.      Plaintiff’s claims are typical of those of the Class. For example,

Plaintiff, like other Plan participants in the Class, suffered a diminution in the

value of her Plan account because the Plan paid above fair market value and took

on excessive loans for Isagenix stock, resulting in her being allocated fewer shares

of stock, and she continues to suffer such losses in the present because Argent

failed to correct the overpayment by the Plan.

         78.      Plaintiff will fairly and adequately represent and protect the interests

of the Class. Plaintiff has retained counsel competent and experienced in complex

class actions, ERISA, and employee benefits litigation.

         79.      Class certification of Plaintiff’s Claims for Relief for the alleged

violations of ERISA is appropriate pursuant to Fed. R. Civ. P. 23(b)(1) because the

prosecution of separate actions by individual Class members would create a risk of


                                               20
        Case 1:21-cv-02746-SDG Document 1 Filed 07/08/21 Page 21 of 24




inconsistent or varying adjudications which would establish incompatible

standards of conduct for Argent, and/or because adjudications with respect to

individual Class members would as a practical matter be dispositive of the interests

of non-party Class members.

       80.    Class certification of Plaintiff’s Claims for Relief for the alleged

violations of ERISA is also appropriate pursuant to Fed. R. Civ. P. 23(b)(2)

because Defendant has acted or refused to act on grounds generally applicable to

the Class, making appropriate declaratory and injunctive relief with respect to

Plaintiff and the Class as a whole. This action challenges whether Defendant acted

consistently with its fiduciary duties or otherwise violated ERISA as to the ESOP

as a whole. The members of the Class are entitled to declaratory and injunctive

relief to remedy Defendant’s fiduciary violations. As ERISA is based on trust law,

any monetary relief consists of equitable monetary relief and is either provided

directly by the declaratory or injunctive relief or flows as a necessary consequence

of that relief.

       81.    The names and addresses of the Class members are available from the

Plan. Notice will be provided to all members of the Class to the extent required by

Fed. R. Civ. P. 23.




                                           21
       Case 1:21-cv-02746-SDG Document 1 Filed 07/08/21 Page 22 of 24




                             PRAYER FOR RELIEF

      Wherefore, Plaintiff prays for judgment against Defendant and for the

following relief:

      A.     Declare that Defendant Argent caused the Plan to engage in and itself

engaged in prohibited transactions and thereby breached its duties under ERISA;

      B.     Declare that Defendant Argent breached its fiduciary duties under

ERISA to the Plan and the class members;

      C.     Order Defendant to make good to the Plan and/or to any successor

trust(s) the losses resulting from the breaches of ERISA and restore any profits it

has made through use of assets of the Plan;

      D.     Order that Defendant provide other appropriate equitable relief to the

Plan and its participants and beneficiaries, including but not limited to surcharge,

providing an accounting for profits, and imposing a constructive trust and/or

equitable lien on any funds wrongfully held by Defendant;

      E.     Order the removal of Argent as Trustee and the replacement of Argent

by an Independent Fiduciary and enjoin Argent from acting as a fiduciary for any

employee benefit plan that covers or includes any Isagenix employees or any

members of the Class;

      F.     Order the proceeds of any recovery for the Plan to be allocated to the

accounts of the class members to make them whole for any injury that they


                                          22
         Case 1:21-cv-02746-SDG Document 1 Filed 07/08/21 Page 23 of 24




suffered as a result of the breaches of ERISA in accordance with the Court’s

declaration;

        G.     Order the allocation to the accounts of the Class members of the

additional shares of stock that would have been allocated but for the Plan’s

overpayment on Isagenix stock and Defendant’s breaches of ERISA;

        H.     Award Plaintiff reasonable attorneys’ fees and costs of suit incurred

herein pursuant to ERISA § 502(g), 29 U.S.C. § 1132(g), and/or for the benefit

obtained for the common fund;

        I.     Order Defendant to disgorge any fees it received in conjunction with

its services as Trustee for the Plan in the ESOP Transaction as well as any earnings

and profits thereon;

        J.     Order Defendant to pay prejudgment and post-judgment interest;

        K.     Certify this action as a class action pursuant to Fed. R. Civ. P. 23,

certify the named Plaintiff as class representative and her counsel as class counsel;

and

        L.     Award such other and further relief as the Court deems equitable and

just.

                               [Signatures on Next Page]




                                            23
 Case 1:21-cv-02746-SDG Document 1 Filed 07/08/21 Page 24 of 24




Dated: July 8, 2021.

                             Attorneys for Plaintiff:

                             STONE LAW GROUP TRIAL
                             LAWYERS, LLC
                             By: William S. Stone
                             William S. Stone
                             Georgia State Bar No. 684635
                             5229 Roswell Road, NE
                             Atlanta, GA 30342
                             Tel: (404) 239-0305
                             Email: billstone@stonelaw.com

                             Gregory Y. Porter (pro hac vice to be filed)
                             Ryan T. Jenny (pro hac vice to be filed)
                             BAILEY & GLASSER LLP
                             1055 Thomas Jefferson Street, NW
                             Suite 540
                             Washington, D.C. 20007
                             Tel: (202) 463-2101
                             Email: gporter@baileyglasser.com
                             Email: rjenny@baileyglasser.com

                             Patrick O. Muench (pro hac vice to be filed)
                             BAILEY & GLASSER LLP
                             333 S. Wabash Ave.
                             Suite 2736
                             Chicago, IL 60604
                             Telephone: (312) 995-7143
                             pmuench@baileyglasser.com

                             Daniel Feinberg (pro hac vice to be filed)
                             FEINBERG, JACKSON, WORTHMAN
                             & WASOW LLP
                             2030 Addison St., Ste. 500
                             Berkeley, CA 94704
                             Tel: (510) 269-7998
                             Email: dan@feinbergjackson.com

                               24
